Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/14/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites “A program for causing a computer to function as: …” Paragraph 68 of the specification disclose “In the case of executing the series of processes by software, a program forming the software is installed on a computer.” Such disclosure indicates the preamble of claim 14 is directed towards software per se, which indicates the claim is directed towards non-statutory subject matter. Hence, claim 14 is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an output control unit configure to control output of the notification to the destination user at a timing at which it is determined …”. Claims 13,14 recite similar limitation. 
The highlighted portion of the claim is unclear and indefinite. What does “it” refer to? What are boundaries of the term “it”? For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein, in a case where it is determined …” The highlighted portion of the claim is unclear and indefinite. What does “it” refer to? What are boundaries of the term “it”? For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the output control unit controls output … in a case where it is detected ….” The highlighted portion of the claim is unclear and indefinite. What does “it” refer to? What are boundaries of the term “it”? For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter 
Claim 11 recites “wherein, in a case where it is not determined …” The highlighted portion of the claim is unclear and indefinite. What does “it” refer to? What are boundaries of the term “it”? For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2,3,4,6,7,9,10,12 are dependent on respective independent claim 1, hence incorporate the limitations of claim 1. Such claims are rejected as per the rejection of claim 1. 
Claim 9 recites the limitation “… detected by the position detecting unit focus on a predetermined thing.” The highlighted portion of the claim is unclear and indefinite. Paragraph 15,85 discloses “the output control unit may control output … the destination user detected by the position detecting unit focus on a predetermined thing.”  Such paragraph of the specification fails to include boundaries to phrase “a predetermined thing”. What constitutes as a “predetermined thing”? What are the boundaries to “a predetermined thing”? For these reasons, the claimed language fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Benway et al (US Publication No.: 20170076708).
Claim 13, Benway et al discloses 
detecting surrounding sound in a case where there is a notification to a destination user (paragraph 20-21 discloses a position system 108 that performs detection of sound to determine the position of the listeners. Fig. 4, label 414 shows a case where there is a notification to a destination user or listener.);
detecting a position of the destination user and positions of users other than the destination user (Paragraph 20-21 discloses a position system detecting listeners position or location. Fig. 1, label 102,110 outputs a notification or message to the listener. Fig. 4, label 404 determines a position of the listener, loop at label 416 continuously looks to detect the listener as it moves after message is delivered, label 414. (paragraph 30)); and 
controlling output of the notification to the destination user at a timing (Fig. 4, label 414 outputs a message or notification via the loudspeaker system to the listener. Fig. 4, label 410 outputs masking sounds. Paragraph 23 discloses selecting one or more 
the timing at which it is determined  that the surrounding sound detected by the sound detecting unit is masking possible sound which can be used for masking in a case where the position of the destination user detected by the position detecting unit is within a predetermined area (Paragraph 23 discloses one or more loud speakers 202 for delivery of individualized masking sounds 112 and/or messages to one or more individuals based on the position of the one or more individuals. Such noise masking introduces background noise to mask conversation or speaking at a selected location where the listener is located. (paragraph 4,22,23)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,2,4,9,10,11,12,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benway et al (US Publication No.: 20170076708) in view of Schiro (US Publication No.: 20180040338).
	Claim 1, Benway et al discloses 
	a sound detecting unit (paragraph 20-21 discloses a position system 108 that performs detection of sound to determine the position of the listeners.);
a position detecting unit configured to detect a position of the destination user and positions of users other than the destination user at the timing at which the notification occurs (Paragraph 20-21 discloses a position system detecting listeners position or location. Fig. 1, label 102,110 outputs a notification or message to the listener. Fig. 4, label 404 determines a position of the listener, loop at label 416 continuously looks to detect the listener as it moves after message is delivered, label 414. (paragraph 30)); and
	an output control unit (Fig. 1, label 102.) configured to control output of the notification to the destination user at a timing (Fig. 4, label 414 outputs a message or notification via the loudspeaker system to the listener. Fig. 4, label 410 outputs masking sounds. Paragraph 23 discloses selecting one or more loudspeakers 202 for delivery of individualized masking sounds 112 and/or messages to one or more individuals based on the position of one or more of the individuals.),
the timing at which it is determined that the surrounding sound detected by the sound detecting unit is masking possible sound which can be used for masking in a case where the position of the destination user detected by the position detecting unit is within a predetermined area (Paragraph 23 discloses one or more loud speakers 202 for delivery of individualized masking sounds 112 and/or messages to one or more individuals based on the position of the one or more individuals. Such noise masking 
	Benway et al discloses a sounding detecting unit (Fig. 1, label 108, paragraphs 20-21), but fails to disclose the sounding detecting unit configured to detect surrounding sound at a timing at which a notification to a destination user occurs.
	Schiro discloses configured to detect surrounding sound at a timing at which a notification to a destination user occurs (Fig. 9, label 400 detects the vowel sounds from those in conversation. (paragraph 17-20,69,70)) 
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Benway et al’s sound detecting unit by incorporating sound detection of participants in a conversation as disclosed by Schiro so to identify the spatial range where people are having a conversation and emitting masking noise in an open space to increase privacy and reduce disturbing other individuals within the same vicinity as the conversation.
	Claim 2, Benway et al discloses 
a movement detecting unit (Fig. 1, label 108, paragraph 20 discloses detect listeners using beacons and activity and motion tracking to track movement from a known location.) configured to detect movement of the destination user and the users other than the destination user (paragraph 20 discloses detect listeners using beacons and activity and motion tracking to track movement from a known location.),
	wherein, in a case where movement is detected by the movement detecting unit, the position detecting unit also detects a position of the destination user and positions of the users other than the destination user to be estimated through movement detected by the movement detecting unit (Fig. 1, label 108, paragraph 20).
 wherein the surrounding sound is stationary sound emitted from equipment in a room, sound non-periodically emitted from equipment in the room, speech emitted from a person or an animal, or environmental sound entering from outside of the room. (Fig. 1, label 102 outputs masking noise from label 104.)
	Claim 9, Benway et al discloses the output control unit controls output of the notification to the destination user in a case where the users other than the destination user detected by the position detecting unit focus on a predetermined thing (Paragraph 31 discloses the use of localized sound to a listener can be used, for example, when a sales agent is listening to technical product information about a device while marketing the device to a buyer sitting across the table.) 
Claim 10, Benway et al disclose the predetermined area is an area where the destination user often exists (Fig. 1, the listener is shown in a predetermined area.).
Claim 11, Benway et al discloses wherein, in a case where it is not determined that the surrounding sound detected by the sound detecting unit is masking possible sound which can be used for masking, or in a case where the position of the destination user detected by the position detecting unit is not within the predetermined area, the output control unit notifies the destination user that there is a notification. (Paragraph 30 discloses continuous tracking of the listener as the listener moves, which indicates the position system, 108, determines the listener is no longer within the predetermined area. The paragraph also indicates a continuous performance of Fig. 4, wherein the loudspeaker, Fig. 1, label 102, will output notification or message to the listener that there is a message or notification.)

Claim 14, Benway et al discloses 
a sound detecting unit (paragraph 20-21 discloses a position system 108 that performs detection of sound to determine the position of the listeners.);
configured to detect surrounding sound at a timing at which a notification to a destination user occurs;
a position detecting unit configured to detect a position of the destination user and positions of users other than the destination user at the timing at which the notification occurs (Paragraph 20-21 discloses a position system detecting listeners position or location. Fig. 1, label 102,110 outputs a notification or message to the listener. Fig. 4, label 404 determines a position of the listener, loop at label 416 continuously looks to detect the listener as it moves after message is delivered, label 414. (paragraph 30)); and
an output control unit (Fig. 1, label 102.) configured to control output of the notification to the destination user at a timing (Fig. 4, label 414 outputs a message or notification via the loudspeaker system to the listener. Fig. 4, label 410 outputs masking sounds. Paragraph 23 discloses selecting one or more loudspeakers 202 for delivery of individualized masking sounds 112 and/or messages to one or more individuals based on the position of one or more of the individuals.), 

Benway et al discloses a sounding detecting unit (Fig. 1, label 108, paragraphs 20-21), but fails to disclose the sounding detecting unit configured to detect surrounding sound at a timing at which a notification to a destination user occurs.
	Schiro discloses configured to detect surrounding sound at a timing at which a notification to a destination user occurs (Fig. 9, label 400 detects the vowel sounds from those in conversation. (paragraph 17-20,69,70)) 
	It would be obvious to one skilled in the art before the effective filing date of the application to modify Benway et al’s sound detecting unit by incorporating sound detection of participants in a conversation as disclosed by Schiro so to identify the spatial range where people are having a conversation and emitting masking noise in an open space to increase privacy and reduce disturbing other individuals within the same vicinity as the conversation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benway et al (US Publication No.: 20170076708) in view of Schiro (US Publication No.: 20180040338), further in view of Nishikawa et al (US Publication No.: 20140122077).

	Nishikawa et al discloses wherein the output control unit controls output of the notification to the destination user with sound quality which is similar to sound quality of the surrounding sound detected by the sound detecting unit (paragraph 107 discloses adjusting the sound volume with an increase in voice volume due to conversation in the area. Fig. 13, label 103D outputs sound to area with 101a and 101b.). It would be obvious to one skilled in the art to modify Benway et al’s output from the loudspeaker by adjusting the sound volume as disclosed by Nishikawa et al so to increase privacy, hence improving the environment of the listener.

Allowable Subject Matter
Claims 3,5,7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: All rejections and/or objections must be overcome prior to placing the case in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656